Name: Commission Regulation (EEC) No 1654/80 of 27 June 1980 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 80 Official Journal of the European Communities No L 163/47 COMMISSION REGULATION (EEC) No 1654/80 of 27 June 1980 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables (*), as last amended by Regulation (EEC) No 1314/80 (2), and in particular Article 3c thereof, Whereas Regulation (EEC) No 516/77 introduced a system of production aid for inter alia peaches, pears and cherries preserved in syrup falling within subheading ex 20.06 B of the Common Customs Tariff ; Whereas the said subheading also covers fruit crystal ­ lized in syrup ; whereas the market for such crystal ­ lized products differs from that for fruit preserved in syrup and there is no competition from products from non-member countries ; whereas it needs to be made clear, therefore, that such crystallized fruit is ineligible for production aid ; whereas it is therefore necessary to amend accordingly Commission Regulation (EEC) No 1530/78 (3), as last amended by Regulation (EEC) No 1348/80 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 In Regulation (EEC) No 1530/78 , an Article 2a as follows is added : 'Article 2a For the purposes of granting aid, the expressions :  "peaches in syrup",  "Williams pears preserved in syrup",  "cherries preserved in syrup", mean fruit preserved in syrup, excluding fruit crys ­ tallized in sugar and subsequently put into a syrup.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 June 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 73 , 21 . 3 . 1977, p. 1 . ( 2 ) OJ No L 134, 31 . 5 . 1980, p. 18 . ( 3 ) OJ No L 179 , l . 7 . 1978 , p. 21 . ( «) OJ No L 135, 31 . 5 . 1980 , p. 60 .